Citation Nr: 0006968	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression; 
headaches; insomnia; muscle spasms; and dizziness, to include 
the disorders being due to undiagnosed illness.

2.  Entitlement to service connection for residuals of a 
right middle finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1984 to 
August 1988 and from April 1989 to September 1992, including 
a period of active duty in the Persian Gulf during the 
Persian Gulf War.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board has restated the issues as shown above to comply 
with the veteran's original claim.  At a personal hearing at 
the RO in July 1998, the veteran withdrew the issue of 
entitlement to service connection for hypertension, and that 
issue is no longer on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints or findings of depression or insomnia; there is no 
competent evidence showing that these disorders were first 
manifest during service.

3.  A disorder manifested by muscle spasms is not currently 
shown.

4.  The veteran does not have an undiagnosed psychiatric 
disorder; subsequent to service, he was diagnosed with 
dysthymia; problems sleeping are attributed to depression.

5.  In July 1998, the veteran reported that he no longer 
experiences dizziness, but that it may recur.

6.  Headaches were noted at entry into active duty and on two 
occasions during service, but the veteran reported no 
headache problems at separation in 1992; there is no 
competent evidence causally relating his currently-shown 
tension headaches to the headaches complained of during his 
military service or to any other incident of service, 
including an undiagnosed illness.

7.  There is no competent evidence showing the presence of an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater manifest to a degree of 10 percent.

4.  There is no competent medical evidence of a nexus between 
current residuals of a right middle finger fracture, if any, 
and service.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
depression, headaches, insomnia, muscle spasms, and dizziness 
as having been incurred during service or as due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317 are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).

2. The claim of entitlement to service connection for 
residuals of a right middle finger fracture is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or for aggravation of a preexisting injury, or 
disorder by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

Service connection may also be established for a disability 
that is diagnosed after separation from active service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  If a claim is well grounded, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001. 38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317(a)(1) (1999).  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

A.  Service connection for dizziness, muscle spasms, 
depression headaches and insomnia.

In June 1997, the veteran filed a claim for Persian Gulf 
Syndrome, to include dizziness, muscle spasms, depression, 
headaches, and insomnia. 

The veteran contends that he developed dizziness either 
during service as a result of an automobile accident or as an 
undiagnosed illness from his service in the Gulf.  He was 
seen for a headache in February 1987 following a reported 
automobile accident.  He reported being dizzy and lightheaded 
that morning.  He was treated with Tylenol, which relieved 
the headache.  There were no further complaints regarding 
dizziness during service, including his Gulf service.  
Medical evidence of record attributes the veteran's 
complaints of dizziness to a serious industrial electrical 
accident in 1994.  There is no medical evidence relating a 
dizziness disorder to any incident of military service.  At a 
personal hearing at the RO in July 1998, the veteran 
testified that he first became dizzy, "after Desert 
Storm/Desert Shield.  But I haven't experienced that in a 
while.  Ah - I don't know what it was, it really does not 
bother me no more, it's some ...dizziness."  He associated the 
dizziness with a head injury in service, in 1991 or 1992, 
although he denied any dizziness immediately after the 
injury.  He did not receive any treatment for dizziness in 
service, or post service.  He indicated at the hearing that 
he wished to continue a claim regarding dizziness because it 
might recur.

Service connection requires that there be a present 
disability; allegations of a future disability are not 
sufficient for an award of compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The veteran 
acknowledged at his personal hearings that he does not 
experience current problems with dizziness.  In the absence 
of a showing of a current disability, he has not presented a 
well-grounded claim.

A VA examination conducted in July 1997 included a muscle 
evaluation.  The veteran complained of muscle spasms in the 
chest and lower extremities.  No muscle spasms were showed on 
examination, and the impression was "muscle spasms by history 
with none present on examination today."  In the absence of a 
showing of a current disorder involving muscle spasms, a 
well-grounded claim for service connection for this disorder 
has not been presented.

The service medical records are negative for any complaints 
or findings of a psychiatric disorder, including depression.  
On a July 1997 VA examination, the veteran reported 
developing depression, insomnia, muscle spasm, and headaches 
in Saudi Arabia.  He complained of a low energy level and 
longstanding insomnia ever since returning from Desert Storm.  
Occasionally he had nightmares and woke up in a sweat.  He 
was grumpy and short-tempered.  The examiner noted that the 
veteran had a history of PTSD and was being seen by a private 
psychiatrist.  As history, the examiner noted that the 
veteran had symptoms of depression, insomnia, and muscle 
spasms after being electrocuted in a construction accident in 
June 1994.  The veteran reported that this accident left him 
disabled, as he was unable to tolerate standing up for more 
than 30 minutes due to burns on his feet.  The examiner 
diagnosed dysthymic disorder.  He commented that the symptoms 
were fairly mild except for sleep disturbance which was 
significant.

Because the veteran has a diagnosis of dysthymia, he does not 
have an undiagnosed psychiatric illness and is not entitled 
to the presumption of service incurrence on that basis to 
satisfy the nexus requirement of a well-grounded claim.  
Moreover, because the service medical records are negative 
for any indications of a psychiatric disorder and there is no 
medical evidence providing a nexus between the currently 
shown dysthymia and military service, the veteran does not 
meet the requirement of a nexus with service for presenting a 
well grounded claim for this disability on a direct basis.

The file contains a June 1997 statement from the veteran's 
mother which attests that the veteran's mental state changed 
after his return from the Persian Gulf.  This statement is a 
lay assertion, which while competent to attest to observable 
symptoms and behavior, is not competent to establish medical 
causation or time of onset, and so cannot constitute evidence 
to render a claim well grounded. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993(.

Service medical records, including his enlistment examination 
in June 1984, notes that the veteran reported a preexisting 
history of occasional headaches on his enlistment 
examination.  He was seen for a headache in February 1987 
after apparently being involved in an automobile accident.  
He reported that he did not hit his head in the accident, but 
reported being dizzy and lightheaded that morning.  He was 
treated with Tylenol, which relieved the headache.  In May 
1989 he was given Motrin for a headache complaint.  There 
were no further entries in the records of headaches.  On his 
separation examination in September 1992, the veteran 
reported that he did not have headaches.

In July 1997, a neurological examiner noted the electrical 
injury in June 1994 in which the veteran was moving 
scaffolding which came in contact with a high voltage line.  
He was left disabled, according to the veteran, because he 
could not stand for more than 30 minutes due to burns on his 
feet.  There was no evidence of mental dysfunction, or 
sensory abnormalities.  The examiner opined that the 
veteran's headaches were nonspecific and best classified as a 
tension type headache.

At his personal hearing at the RO in July 1998, the veteran 
testified that he was not being treated by a physician for 
headaches at the present time.  He reported quite a few 
headaches on active duty that he had treated himself with 
Tylenol, Motrin, and Goody powder. He reported severe 
headaches 3 to 4 times a week, which he still treats himself.  
These last about 45 minutes and are relieved when he lies 
down. They are not associated with vomiting or nausea.  He 
testified that he first experienced the onset of these 
headaches during his tour of duty in the Persian Gulf.  He 
indicated that the headaches had an impact on his ability to 
sleep.

A well-grounded claim for compensation for disability due to 
undiagnosed illness generally requires a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGPREC 4-
99.  The medical evidence of record indicates that the 
veteran's headaches are due to tension.  They have not been 
related by competent evidence to his military service in the 
Gulf, nor is there medical evidence indicating that they are 
symptomatic of an undiagnosed illness.  Moreover, although 
there were complaints of headaches at entry into active 
service and on two occasions during service, there is no 
medical or competent evidence relating the veteran's current 
complaints of headaches to the two complaints of headaches 
during military service or to any incident of service.  There 
were no complaints of headaches during his Gulf service.  In 
the absence of competent evidence of a nexus with service, 
the claim for service connection for headaches is not well 
grounded.

The service medical records, including service in Southwest, 
Asia are entirely negative for any complaints or treatment of 
insomnia.  The veteran's complaints on a recent VA 
examination regarding difficulty sleeping were noted and 
considered.  However, the medical evaluations indicate that 
such complaints are related to his dysthymic disorder.  There 
is no competent evidence relating insomnia to military 
service or to an undiagnosed illness resulting from service 
in the Gulf.  In the absence of such a nexus, the claim is 
not well grounded. 

While the Board has considered the veteran's contentions that 
the claimed disabilities are due to undiagnosed illness 
incurred during his Gulf service, his statements and opinions 
are not competent evidence of diagnosis, date of onset, or 
medical causation of a disability.  While the veteran may 
complain of depression, headaches, insomnia, muscle spasms, 
and dizziness, he lacks the medical expertise to offer an 
opinion as to their medical etiology.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).

While the appellant has contended that the symptoms were 
first manifest during service, this is not reflected in the 
service medical records.  It is not shown by any competent 
evidence on file that the appellant suffered from depression, 
a chronic headache disorder, dizziness, muscle spasms, or 
insomnia during his active service.  In fact the evidence 
clearly shows a preexisting headache disorder, without any 
indication of increase in severity during service.  The 
service records reveal two headaches in over 7 1/2 years of 
service, one of which was after an automobile accident, with 
some accompanying dizziness.  No muscle spasms were noted on 
a VA examination.  Further, during his hearing at the RO, he 
indicated that he was receiving no medical treatment for any 
of the claimed conditions.  In fact he had not had a dizzy 
spell for some time.  It is not shown that the disabilities 
complained of were shown until June 1994, after a serious 
electrocution accident at work, and over 1 3/4 years after 
service, and they are not shown to have developed due to 
military service.

B.  Service connection for residuals of a right middle finger 
fracture.

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a fracture, right middle 
finger, claimed as having been incurred in service.  However, 
service and post-service medical records are negative for any 
complaints or treatment of a right middle finger fracture.  
In addition, while the veteran injured his right hand and 
middle finger in service, this was noted to be a laceration.  
Service x-rays were negative for any fractures of the right 
hand or finger.  None of the medical evidence on file 
suggests a relationship with any residuals of a fracture, 
right middle finger, if any, and service.

After a careful review of the file, the Board finds that the 
claim must be denied as not well grounded because there is no 
medical opinion, or other competent evidence, linking 
residuals of a right middle finger fracture with service.  
Specifically, there was no diagnosis of any fracture, right 
middle finger in service, nor has any medical examiner 
attributed any current residuals of a right middle finger 
fracture, if any, to his active service.  In fact, at his 
hearing before the RO in July 1998, the veteran specifically 
testified that he had not fractured his right middle finger 
at the time of the aforementioned hand injury in service.  
Thus, a direct causal link between any current residuals of a 
right middle finger fracture and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

In this case, the Board notes that the veteran's contentions 
are not supported by any competent medical evidence.  The 
veteran is a layperson with no medical training or expertise, 
and his contentions by themselves do not constitute competent 
medical evidence of a nexus between the alleged residuals of 
a right middle finger fracture, if any, and service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the 
absence of competent medical evidence establishing the 
necessary link, the claim of entitlement to service 
connection for residuals of a right middle finger fracture is 
not well grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision, the statement of the case, and the 
supplementary statements of the case.  The discussion above 
informs him of the types of evidence lacking, which he should 
submit for a well grounded claim. 
However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for depression, headaches, 
insomnia, muscle spasms, and dizziness, including as due to 
an undiagnosed illness as a result of service in the 
Southwest Asian Theater pursuant to 38 C.F.R. § 3.317, is 
denied on the basis that the claims are not well grounded.

Entitlement to service connection for residuals of a right 
middle finger fracture is denied on the basis that the claim 
is not well grounded.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

